Bloom, J. (dissenting).
Defendant Smalls appeals from a judgment convicting him of felony murder. He and one Anthony DeShawn McGee were both convicted of murder in the second degree. McGee was sentenced to 20 years to life while Smalls was sentenced to 17 years to life. I would reverse as to Smalls.
*454On December 7, 1976 Green (Jake), who was the boyfriend of Mary Jenkins, Smalls and McGee met at the Jenkins apartment. According to Jenkins1 the purpose was to plan a robbery of the Pratt family which resided in the same building. Jake and Jenkins repaired to a bedroom where they conferred. When Jake emerged from the bedroom he called the plan off for that night, asserting that Smalls was “high”. According to Jenkins, Smalls protested that “he wasn’t too high to go along with it, that he wanted to go anyway”.
A short time later the four left Jenkins’ apartment. In the hallway they met Pedro Pratt and Edward Tyler. Jenkins inquired whether Pratt had a “reefer” and was informed that the price was $1. She turned back to get the money. While this conversation took place the three men continued onward. Suddenly, McGee turned back, followed by Smalls.2 Each is alleged to have brandished a gun. They forced Pratt and Tyler into the Pratt apartment. Tyler was shut up in the bathroom. Money was demanded of Pratt. Ultimately, he was shot and four days later, he died. Pratt and the members of his family were robbed. There is testimony that Smalls went through Pratt’s pockets as he lay prostrate after having been shot.
There is little doubt but that the evidence presented was sufficient to support a verdict that both defendants were guilty of felony murder. However, there are two issues presented which pose questions requiring discussion.
The first issue deals with the charge by the trial court on intent. After defining the term as “the frame of mind [necessary] to establish a certain purpose or to effect a certain rule” the trial court indicated that it was to be “determined from all of the facts and the circumstances by what the person did and what the person said, or by a combination of both”. It then proceeded with the language that “the law says that a person is presumed to intend the natural consequences of his act”. Two sentences later there *455followed: “what the law says is that a person is presumed to intend that which he actually does”. This language, it is contended, transferred the burden of persuasion from the prosecution to the defendants and, therefore, violated the command of Sandstrom v Montana (442 US 510; see, also, People v Marr, 50 NY2d 456; People v Thomas, 50 NY2d 467).
While, ordinarily, specific intent is an essential ingredient of a crime, in the case of felony murder any such intent is immaterial. Indeed, felony murder is distinguished, in part, from common-law murder by the absence of need to prove an intent to kill. Substituted for intent is the commission or attempted commission of the predicate felony. “[I]n felony murder the underlying felony is not so much an element of the crime but instead functions as a replacement for the mens rea or intent necessary for common-law-murder. This view accords with the historical development of the felony murder doctrine and the legislative policy reflected in its current statutory descendant, both of which underscore the fact that the corpus of the crime is the killing of another.” (People v Berzups, 49 NY2d 417, 427.)
Thus, even were we to hold the Sandstrom charge improper, it would not affect the outcome for it was not necessary for the prosecution here to establish an intent to kill.
The second issue, which is raised on behalf of Smalls only, is of far more serious import. Jenkins was interrogated by the police the day following the shooting. She denied any involvement in the crime. Some three weeks later McGee was picked up by Detective Degnan. He made three separate statements in which he admitted his participation in the robbery and admitted firing the shot which killed Pratt. The first was an oral confession of guilt to the homicide squad detectives. The second was a written statement drafted by the detective to whom the oral statement was made and was based upon McGee’s oral statement. It was signed by McGee. The final statement was a confession given to an Assistant District Attorney in question and answer form. McGee in his admissions and confessions involved “Lenny” (Smalls), “Jake” (Green) and “Mary” (Jenkins).
Approximately two weeks later Smalls was taken into *456custody. He made an oral statement to Detective Carreras, who arrested him, in which he admitted his presence at the scene of the crime. However, he denied any participation either in the robbery or shooting, attributing his presence to a number of fortuitous circumstances. He told Carreras that on the night in question he was on his way to purchase some wine when he met Jake and McGee in the street. They informed him that they were on the way to Jenkins’ house and invited him to join them. He did so. He added that when they were leaving the building he suddenly saw McGee turn back. Believing that McGee was being attacked by Pratt, he ran into the Pratt apartment where he witnessed the shooting by McGee. He then fled. Carreras reduced the oral statement to writing but Smalls refused to sign it. An Assistant District Attorney was called who took a question and answer statement. However, an off-the-record conversation, which consumed approximately one half hour, preceded the administration of the Miranda rights by the assistant.
McGee and Smalls both moved to suppress their statements. As to McGee the motion was denied in its entirety. Smalls’ motion was granted to the extent of suppressing his unsigned statement and the question and answer statement given to the prosecutor. His oral statement was held to be admissible.
Prior to trial Smalls moved for a severance and a separate trial, contending that the differences between the McGee and Smalls statements raised grave problems with relation to the Bruton rule (Bruton v United States, 391 US 123), and raised a strong possibility that he would be deprived of his right of confrontation in violation of the Sixth Amendment. This motion was denied. However, the court agreed to and did redact McGee’s statements. Smalls’ counsel made no objection to the redaction. At the trial, the McGee statements and the Smalls statement were introduced in evidence. At the time of the introduction of McGee’s statements, the trial court cautioned the jury that these statements could be considered as evidence only of McGee’s guilt and did not bear on the issue of Smalls’ guilt or innocence. Unfortunately, however, he failed to repeat this caution in his final charge.
*457Preliminarily, we are confronted with two problems dealing with the admission of McGee’s statements; first, whether the failure by Smalls to object to the redaction of those statements and the failure to object at the time of the introduction of the statements in evidence, constituted a waiver of his Bruton rights and thus failed to preserve that issue for review by us; secondly, whether the fact that McGee’s statement was written and Smalls’ statement was oral, precluded the use of those statements.
We think that the second issue is disposed of by People v Woodward (50 NY2d 922). That case makes evident that the fact that one of two codefendants has made a written statement while the other has made only an oral statement, is but one element to be considered in determining the admissibility of both statements. Where otherwise both statements would be admissible, this single disparity between them will not warrant their exclusion.
With regard to the first point, we think the issue was preserved. To begin with, there was a motion for severance and for separate trials. When McGee’s statement was redacted, the court expressly noted that it was without waiver of Smalls’ claim to the right of severance. Further redaction posed dangers to the prosecution’s case for the exclusion of “Lenny” together with the inclusion of “Jake” and “Mary” might well have been construed by the jury as an indication of “Lenny’s” innocence. In light of the denial of the motion for a severance and the reservation of that claim at the time of the redaction of McGee’s statement, objection at the trial to the introduction of McGee’s statement would have been an empty formality.
On balance, we think it clear that Smalls’ actions, known to the trial court, made manifest his objection to the introduction of McGee’s statement and thus preserved the issue for review.
We come, then, to the merits of the Bruton claim. The rule in Bruton (391 US 123, supra) is not an absolute, to be applied mechanically. The courts have recognized the devastating potential of the denial of the right of confrontation. However, as our Court of Appeals has noted, there are circumstances where a Bruton violation does not man*458date a reversal. Thus, in People v Berzups (49 NY2d 417, 425, supra), it asserted: “we have been unanimous in our realization that a codefendant’s confession need not violate the spirit of the Bruton rule when the implicated defendant himself has made a confession close enough to the one offered against him to make the probability of prejudice so ‘negligible’ that in the end ‘the result would need to be the same’ * * * The justification for this exception is that separate confessions, so duplicative in their description of the crucial facts that the one of the nontestifying codefendant may be of no measurable consequence in the face of the overwhelming and largely uncontroverted evidence contained in the interlocking confession of the defendant himself” (see, also, People v Safian, 46 NY2d 181; People v McNeil, 24 NY2d 550).
Nor is reversal warranted where the evidence is so overwhelming that the erroneous introduction of the codefendant’s statement can reasonably be said not to have affected the verdict reached by the jury (Harrington v California, 395 US 250; People v Pelow, 24 NY2d 161).
Here, the statements of the codefendant can scarcely be said to be interlocking. While McGee inculpated himself completely, his statement also imposed responsibility for the planning and execution of the robbery on Smalls, Jake and Jenkins. Smalls’ statement, on the other hand, while it paralleled those of McGee in certain details, was at odds with McGee’s statements on the most salient point at issue, the planning and execution of the robbery. Clearly, then, these statements were not interlocking and were improperly admitted against Smalls.
There remains only the question of the effect of the admission of McGee’s statement. It cannot be denied that the evidence against Smalls was substantial. It may well be that he would have been convicted even if McGee’s statements had not been admitted in evidence. On the other hand, the possibility remains that he might have been acquitted.
In these circumstances, and particularly in light of the trail court’s failure to include limiting instructions in its charge to the jury, I am of the opinion that the error inherent in the admission of -these statements as measured by the *459standards applicable when constitutional questions are involved, was not harmless beyond a reasonable doubt. In the circumstances here presented it cannot be said “that there is no reasonable possibility that the error might have contributed to [Smalls’] conviction” (People v Crimmins, 36 NY2d 230, 237).
The other questions raised by this defendant do not merit discussion.
Fein, J., concurs with Ross, J. P.; Silverman, J., concurs in an opinion; Lupiano and Bloom, JJ., dissent in an opinion by Bloom, J.
Judgment, Supreme Court, New York County, rendered on June 6, 1978, affirmed.

. Jenkins, who was originally a codefendant in this case, was permitted to plead guilty to robbery and was sentenced to a 10-year term of imprisonment. She testified that she expected the prosecutor’s assistance in connection with her appearance before the Parole Board.


. We are not told whether Green was ever charged with any of the crimes here involved.